Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed November 4th, 2022 does not place the application in condition for allowance.
The rejections based over Imanishi et al. are withdrawn due to Applicant’s amendment.
The 112(b) rejection of claims 6-7 are partially withdrawn.
New rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 6, Line Number 7, Applicant recites, “a plurality of through-holes of the template”.  Is this a new element being introduced or is this referring to the plurality of through-holes penetrating the plurality of hard polymer partition walls?  Appropriate action is required.

	Regarding Claim 6, Line Number 13, Applicant recites, “removing the cut hard polymer partition walls on and under the soft support”.  Applicant has not previously recited that the hard polymer partition walls are disposed on and under the soft support.  It is unclear if this is a new element or the element already recited.  Appropriate action is required.

	Regarding Claim 6, Applicant recites, “cut n-type thermoelectric element extruded bodies and cut p-type thermoelectric element extruded bodies”.  When did the thermoelectric element extruded bodies get cut, or are these new elements being introduced?  Appropriate action is required.

	Regarding Claim 7, Applicant recites, “incision surfaces”.  This phrase lacks antecedent basis.  Appropriate action is required.

	Regarding Claim 7, Applicant recites, “a plurality of hard polymer partition walls”.  Are these the hard polymer partition walls already recited, or is a new element being introduced?  Appropriate action is required.

	Regarding Claim 7, Applicant recites, “a plurality of n-type thermoelectric elements and a plurality of p-type thermoelectric elements”.  These elements lack antecedent basis, are they referring to the n-type and p-type thermoelectric element extruded bodies or are new elements being introduced?  Appropriate action is required.


Allowable Subject Matter
Claims 6-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726